Citation Nr: 1543666	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife and son


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974 with subsequent service in the Army Reserves.  This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran initially requested service connection for sex abuse and the issue was recharacterized and denied in the March 2011 rating decision as service connection for posttraumatic stress disorder (PTSD).  The issue on appeal certified by the RO listed entitlement to service connection for acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and anxiety.  The Board has recharacterized this issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Accordingly, the Board has listed the issue on the title page as a psychiatric disorder.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA (VVA) electronic claims file contains VA treatment records dated from August 2011 to June 2014 and the remaining records are either irrelevant or duplicate copies of evidence already associated with VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

First, a remand is needed for the AOJ to initially review evidence submitted by the Veteran in August 2015 without a waiver of the AOJ's initial consideration and associated with the claim after it was certified to the Board in December 2014.  Such evidence consists of a July 1971 service personnel record, May 2015 private statements from The Bridge of Hope and Turningpoint, and copy of supplementary warnings for a particular prescription medication.  See 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501(West 2014) (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013 is subject to initial review by the Board, unless the Veteran explicitly request such consideration).

Second, remand is required to attempt to obtain potentially relevant private records.  A May 2015 private statement from The Bridge of Hope indicates it is a non-profit agency offering support to survivors of domestic abuse, sexual assault, and human trafficking and the Veteran has been a client since 2012.  In the May 2015 private statement from Turningpoint, it was indicated the Veteran has been receiving services through its sexual assault program since 2011.  Since VA has notice of outstanding private records that are potentially relevant to the claim on appeal, there is a duty to obtain these records.  As a result, a remand is needed to obtain these identified outstanding private. 

Third, a remand is also needed to obtain an additional VA examination and medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided VA examinations for PTSD in November 2010 and November 2012.  Both VA examiners found that PTSD was not diagnosed, but listed the Axis I diagnoses as bipolar disorder not otherwise specified (NOS) and anxiety disorder NOS.  The November 2010 examiner did not provide etiology opinions for those psychiatric disorders.  The November 2012 VA examiner opined that the current diagnoses were not related to military service, but did not provide any supporting rationale.  Furthermore, there are additional psychiatric diagnoses of record in or near the appeal period, to include depression in a February 2010 private treatment record and PTSD in 2013 private inpatient treatment records.  As a result, the Board finds that an additional VA examination and medical opinions are needed to properly adjudicate this claim.  

While on remand, current VA treatment records should be obtained.  The most recent VA treatment record in the file is dated June 2014 in VVA from the Minneapolis VA Healthcare System (HCS).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated after June 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any outstanding treatment records from the Bridge to Hope since 2012 and Turningpoint since 2011.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development and associating all additional records with the claims file, provide the Veteran a VA examination to determine the nature and etiology of any psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, and to request a history from the Veteran.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed psychiatric disorder(s).  If depression, bipolar disorder NOS, anxiety disorder NOS, or PTSD, is not diagnosed, the examiner must address the prior diagnoses of record.

Second, for each currently diagnosed psychiatric disorder, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that each disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  For purposes of providing the following opinion only, presume the Veteran's statements of his military sexual trauma are credible.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated on the basis of additional evidence obtained or submitted since the November 2014 Supplemental Statement of the Case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


